DARGAN, J.
This case, falls directly within the principle, of the case of Houston v. Prewett, 8 Ala. 846. In that case, it was held, that a witness who was the real plaintiff, though not a party to the record, could not transfer his interest in the suit, so as to render himself competent. See also Bell v. Smith, 5 Barn. & Cres. 188. Here, although the suit is in the name of Sharpe, for the use of Battle, it was shown, that the bond was -in fact the property of Elias Fort, the witness, and that he put it in suit; and in order to render himself a competent witness, transfers his interest to his mother, at the time of the trial, and was then admitted to testify; The decisions we have referred to, forbid that he should testify on the. grounds of public policy. We do not see clearly, what influence his testimony ought to have had, but as it was illegal to admit it, the judgment must be reversed, and the cause remanded.
Collier, C. J., not sitting.